948 A.2d 1270 (2008)
195 N.J. 188
In the Matter of Dennis A. CIPRIANO, an Attorney at Law.
No. D-40 September Term 2007
Supreme Court of New Jersey.
June 13, 2008.

CORRECTED ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of DENNIS A. CIPRIANO of WEST ORANGE, who was admitted to the bar of this State in 1966;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.8(a) (conflict of interest), RPC 1.15(a) (negligent misappropriation of client funds), and RPC 1.15(d) (recordkeeping violations);
And the parties having agreed that respondent's conduct violated RPC 1.8(a), RPC 1.15(a) and, RPC 1.15(d) and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket No. XIV-04-230E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for *1271 the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that DENNIS A. CIPRIANO of WEST ORANGE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.